Citation Nr: 0325074	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial disability rating for 
residuals of a gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).

Service connection for a left foot disability was first 
awarded in a February 1999 rating decision, effective from 
December 12, 1997.  In April 1999, the veteran sought a 
compensable initial rating for that disability.  Since the 
veteran has noted disagreement with the assignment of an 
initial rating, the issue before the Board is the propriety 
of the rating from December 12, 1997, forward.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A gunshot wound of the left foot is currently manifested 
by tenderness at the wound site on the left third toe, and 
arthritic changes and hammer toe deformity of the left third 
toe, producing pain with ambulation and prolonged standing.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for residuals 
of a left foot gunshot wound have been met at all times since 
December 12, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5279, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains medical records 
from service, VA, and private sources, including the report 
of a December 2002 VA examination of the left foot.  In 
August 2001, the veteran had a hearing before the undersigned 
Veterans Law Judge.  In November 2001, the Board remanded the 
case to the RO for the development of additional evidence.  
The RO completed the requested development.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the February 1999 and 
February 2000 rating decisions, a March 2000 statement of the 
case (SOC), supplemental statements of the case (SSOC) dated 
in July 2001 and May 2003, and the Board's November 2001 
remand.  These documents together relate the law and 
regulations that govern the veteran's left foot rating claim.  
In the Board remand, and in correspondence dated in 2002 and 
2003, VA informed the veteran and his representative of the 
type of evidence needed to support his claim, and informed 
him of what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.

II.  Rating for Left Foot Gunshot Wound

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  The Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The veteran's service medical records show that he was 
hospitalized in June 1975 with an accidental 44-caliber 
gunshot wound to the third toe of the left foot.  There was 
an open fracture of the distal phalanx, and a through-and-
through wound of the tip of the toe, with decreased sensation 
in the entire tip.  There was a small amount of shrapnel 
present in the wound.  The wound was debrided and irrigated 
and closed, and the nailbed was repaired.  A treating 
physician concluded that there was no artery or nerve 
involvement.  The foot was placed in a short-leg walking 
cast.  On follow-up two and three weeks later, the wound was 
healing.  The veteran was discharged from the hospital, with 
plans for outpatient follow-up, after twenty days.

On VA medical examination in August 1998, the veteran 
reported that his third left toe was tender, and bothered him 
when he was standing.  He indicated that the toe hurt and 
throbbed at night.  The examiner noted an area of 
discoloration on the left middle toe.  Motion of the toe 
stopped when pain began.  The examiner found that the toe had 
no loss of function due to pain.

In his August 2001 hearing, the veteran reported that he had 
ongoing pain in his left foot, worse with walking and 
prolonged standing.  He indicated that he used pain 
medication for the symptoms in his left foot and for problems 
with his knee.

In September 2001 treatment notes, and a November 2001 
statement, private podiatrist David V. Robinson, D.P.M., 
indicated that he had examined the veteran in September 2001.  
Dr. Robinson noted the history of the gunshot wound to the 
veteran's left third toe during service.  Dr. Robinson found 
that:

Insidiously, over the past decade, the 
toe has formed a contracture and painful 
deformity.  He has been unable to wear 
shoes comfortably, resulting in a painful 
gait and limitation of ambulation.

X-rays showed permanent dislocation of the distal phalanx at 
the distal interphalangeal joint, in a plantar flexed 
contracture.  There were multiple osteophytes at that 
location.  Dr. Robinson found that the left third toe had a 
severe, nonreducible, plantar flexed deformity at the distal 
interphalangeal joint.  He found that the distal tip of the 
toe had a hyperkeratotic skin lesion with severe pain on 
palpation, local edema, and erythema.  Dr. Robinson's 
assessment was that the toe had a painful hammer toe 
deformity secondary to trauma.  He stated that the problems 
with the toe were due to the gunshot wound incurred during 
service.  He recommended a special shoe and inserts, with 
possible surgical intervention if the shoe and inserts did 
not help alleviate the discomfort.  He indicated that pain on 
ambulation would continue without surgical intervention, and 
possibly even despite such intervention.

In the report of a VA examination in December 2002, the 
examiner noted having reviewed the veteran's claims file.  
The veteran reported that his left foot hurt when he walked.  
He contended that the gunshot wound during service had caused 
the development of the current problems with his foot.  The 
examiner noted a small amount of tissue missing from the 
distal left third toe.  Both first toes turned laterally and 
slightly overlapped the second toes.  There was no swelling 
of any joints and no tenderness.  Left foot x-rays showed 
mild degenerative joint disease of the great toe, a mild 
hallux valgus deformity, and mild claw deformities of the 
third and fourth toes.  The examiner's impression was that 
degenerative joint disease of the left third 
metatarsophalangeal joint was unrelated to the gunshot wound.

The findings and opinions of Dr. Robinson differ somewhat 
from those of the VA physicians who have examined the 
veteran, both in terms of the left foot symptoms noted, and 
the conclusions as to which symptoms are attributable to the 
service-connected gunshot wound.  Dr. Robinson found that the 
left third toe was severely tender to palpation, and that the 
veteran had disabling pain in the left foot with standing and 
walking.  The VA examiners found no tenderness, and little or 
no loss of function due to pain in the left foot.  Dr. 
Robinson concluded that a hammer toe defect of the left third 
toe was attributable to the gunshot wound in service.  The VA 
examiner who noted that defect in 2002 opined that the defect 
was unrelated to the gunshot wound.

The 1998 and 2002 VA examination reports are fairly brief, 
providing little detail or explanation.  In 2002, the 
examiner reported having reviewed the veteran's claims file.  
Dr. Robinson did not report having reviewed the claims file, 
but his report is somewhat more detailed and appears to 
reflect a somewhat more detailed examination.  The record 
does not show either Dr. Robinson or the VA examiners to be 
substantially more credible or persuasive in those areas 
where there is disagreement.  Therefore, the connection of 
those symptoms to the service-connected injury, the evidence 
is approximately balanced.  Giving the benefit of the doubt 
to the claimant, the Board will accept Dr. Robinson's 
findings and conclusions, which provide greater support than 
the VA examination findings for the veteran's assertions of 
substantial impairment residual to the gunshot wound.

Under the rating schedule, hammer toe deformities of all toes 
are rated as 10 percent disabling, but a single hammer toe is 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5282 
(2002).  There are compensable ratings for malunion or 
nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (2003).  X-rays of the 
veteran's left foot, however, have shown dislocation of an 
interphalangeal joint, and not any malunion or nonunion of 
any tarsal or metatarsal.  Although the veteran's gunshot 
wound was described as through-and-through, the medical 
records do not describe muscle damage, such as would warrant 
evaluation under 38 C.F.R. § 4.56(b) (2003); or 38 C.F.R. 
§ 4.73, Diagnostic Code 5310 (2002).

Dr. Robinson found that the veteran had arthritic changes at 
the left third toe, and pain in the left foot with walking.  
Degenerative or traumatic arthritis is rated based on 
limitation of motion of the affected joints.  If the 
limitation of motion is not compensable under the applicable 
diagnostic code, a rating percent rating may be assigned for 
each major joint or group of minor joints.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2003).  The rating 
schedule does not provide compensable ratings for limitation 
of motion of the toes.  Pain in the metatarsals, or 
metatarsalgia, of one of both feet, however, is rated at 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2003).

The RO has evaluated the veteran's left foot disability under 
Diagnostic Code 5284, under which other foot injuries are 
rated at 10 percent if moderate; 20 percent if moderately 
severe; and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).  

Dr. Robinson found that the veteran's had pain in his left 
foot that limited his ambulation.  This impairment appears to 
be consistent with a 10 percent rating, either as comparable 
to metatarsalgia under Diagnostic Code 5279, or as moderate 
disability due to other types of foot injury, under 
Diagnostic Code 5284.  Therefore, a 10 percent rating may be 
granted.  The evidence does not clearly show changes in the 
level of impairment over the period since service connection 
became effective.  Therefore, it is not necessary to assign 
staged ratings; a 10 percent rating for the entire period is 
appropriate.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which might be 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1), 
and the Board also has reviewed the record with these 
mandates in mind.  The veteran has not required post-service 
hospitalizations for his left foot disability.  The veteran's 
left foot impairment has not been shown to markedly interfere 
with his employment.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to an initial disability rating of 10 percent for 
residuals of a left foot gunshot wound is granted, effective 
September 12, 1997.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



